internal_revenue_service number release date index number --------------------------------- ------------------------------------------------------------ -------------- ----------------------- -------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- telephone number ---------------------- refer reply to cc tege eb hw plr-135085-17 date date legend taxpayer ------------------------------------ trust trust a plan a plan b date date dollar_figurea dollar_figureb dollar_figurec dollar_figured --------------------------------------------------------------------------------------------- ----------------------------------- --------------------------------------------------------------------------------------------- ------------ ------------------------------------------------------- ------------------------------------- -------------------- --------------------------- ------------------ -------------------- -------------------- ---------------- year year ------- ------- plr-135085-17 year year year ------- ------- ------- dear ------------------- this responds to your representative’s letter dated date and later correspondence requesting a ruling regarding the tax consequences under the tax_benefit_rule and under sec_4976 of the internal_revenue_code code of an amendment to trust the amendment would permit assets of trust currently a separate welfare_benefit_fund under a collective bargaining agreement as described in sec_419a to be used to provide for the payment of active collectively bargained employees’ health benefits through a newly established subaccount within trust facts taxpayer is a subsidiary of a public_utility holding_company taxpayer sponsors trust which holds assets used to provide for the payment of postretirement health benefits under plan a to collectively bargained employees who retire from taxpayer plan b provides for health benefits to taxpayer’s active collectively bargained employees plan b is not currently funded by trust trust received a determination_letter dated date stating it is a voluntary employees’ beneficiary association under sec_501 taxpayer represents that it has deducted the amounts of all of its contributions to trust taxpayer contributed a total of dollar_figurea to trust for year year year and year and deducted a total of dollar_figurea on its tax returns for those years taxpayer has made deductible contributions in years other than year year year and year trust holds dollar_figureb as of date taxpayer represents that dollar_figureb the assets in trust as of date exceeds the present_value of the benefit obligations for current participants under trust which as of date was dollar_figurec taxpayer represents that trust has become overfunded due to collectively bargained changes in plan design that modified benefit obligations trust will be amended after the issuance of this private_letter_ruling to include as an additional class of participants and beneficiaries under trust active collectively bargained employees taxpayer represents that the amendment will require trustee to create a separate subaccount within trust to provide for the payment of health benefits under plan b to active collectively bargained employees and their eligible dependents by end of year trustee will make a one-time transfer of approximately dollar_figured to the subaccount dollar_figured is less than dollar_figurea the subaccount will fund health benefits currently provided under plan b to active collectively bargained employees and their eligible plr-135085-17 dependents only amounts in the subaccount can be used by trust to provide for the payment of health benefits to active collectively bargained employees and their eligible dependents taxpayer represents that the amendment of trust will include language to rename it and it will thereafter be known as trust a taxpayer represents that at all times since the establishment of trust and at all times after the transfer of assets to the subaccount within trust trust has been and will continue to be a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a and sec_1_419a-2t of the income_tax regulations regulations taxpayer further represents that it deducted contributions to trust in accordance with sec_419a and that pursuant to the amendment the amount of trust assets to be made available to active collectively bargained employees is less than the total amount contributed to trust taxpayer represents that all amendments made to trust in conjunction with this ruling will be effective prospectively and will apply only with respect to health benefits newly payable on a prospective basis for example no reimbursements will be made with respect to claims for medical_expenses that have already been incurred taxpayer estimates that the subaccount’s assets of approximately dollar_figured will be exhausted in approximately three years trust provides that no termination modification or amendment may be made that permits any part of the corpus or income of trust to be used for or diverted to purposes other than for the exclusive benefit of the participants or their beneficiaries trust provides that neither the income nor other assets of the trust will inure to any person other than by payment of the benefits taxpayer represents that although it operates as a public_utility company approval from the federal energy regulatory commission is not required for the transfer of assets to the subaccount within trust due to the nature of the funds that comprise its assets rulings requested taxpayer requests the following rulings the transfer of assets to subaccount within trust will not cause taxpayer to recognize any income under the tax_benefit_rule the transfer of assets to subaccount within trust and future use of the assets for purposes of providing health benefits to active collectively bargained employees will not be treated as a disqualified_benefit under sec_4976 of the code and will not result in an excise_tax under sec_4976 law plr-135085-17 sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent that the amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 see also 70_f3d_16 5th cir cert_denied 517_us_1208 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part 101_tc_35 the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is partially codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the exclusionary part cannot apply unless the inclusionary part applies the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank u s pincite the general purpose of the tax_benefit_rule is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when a later event is fundamentally inconsistent with the premise on which the deduction was initially based even in situations where there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer’s deduction under sec_419 to a welfare_benefit fund’s qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a plr-135085-17 qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund’s after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419a defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical or life_insurance benefits sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 sec_419a provides that the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent the addition results in the amount of the account exceeding the account limit sec_419a provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419a-2t q a-1 of the regulations provides that contributions to a welfare_benefit_fund maintained pursuant to one or more collective bargaining agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419a and sec_512 of the code however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to plr-135085-17 any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer analysis and conclusion as explained above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions hillsboro national bank u s pincite taxpayer took deductions in previous years for contributions to trust which taxpayer represents is a separate welfare_benefit_fund under a collective bargaining agreement within sec_419a of the code and 419a-2t q a-1 of the regulations the amendment of trust will require amounts that were originally contributed to provide for the payment of postretirement health benefits to collectively bargained retirees to be used instead to provide for the payment of health benefits to active collectively bargained employees the amendment of trust to transfer assets to a separate subaccount to provide for the payment of health benefits to active collectively bargained employees is not fundamentally inconsistent with the premise on which the taxpayer’s earlier deduction was based because trust continues to be a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a of the code therefore the tax_benefit_rule does not apply as explained above sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year a disqualified_benefit is defined in sec_4976 to include any portion of a welfare_benefit_fund reverting to the benefit of the employer based on the information submitted by taxpayer the amendment of trust to include a subaccount to provide for the payment of health benefits to active collectively bargained employees will not result in any portion of trust reverting to the benefit of taxpayer thus the amendment of trust and the use of trust assets to provide for the payment of health benefits to active collectively bargained employees will not result in a disqualified_benefit within the meaning of sec_4976 and the transaction will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 we assume without expressing an opinion for purposes of this ruling that trust may be amended as described and that the amendment can otherwise be effectuated and does not fail to meet the requirements of other applicable federal and state law except plr-135085-17 as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it specifically no opinion is expressed regarding the tax consequences of the described amendment to trust or trust’s status under sec_501 sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely janet a laufer senior technician reviewer health and welfare employee_benefits tax exempt government entities cc
